UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1105



In re:   HARRY NIE,




                Petitioner.



                 On Petition for Writ of Mandamus.
                      (2:11-cv-00666-RBS-DEM)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harry Nie, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harry Nie petitions for a writ of mandamus, requesting

that this court examine the district court’s denial of his 28

U.S.C. § 2254 (2006) petition.               We have already done so.             See

Nie v. Clarke, No. 12-7644, 2012 WL 6604913 (4th Cir. Dec. 19,

2012) (per curiam).          We decline Nie’s invitation to revisit the

district court’s ruling under the guise of entertaining a writ

of mandamus, given that mandamus is a drastic remedy to be used

only    in   extraordinary     circumstances.         Kerr    v.    United    States

Dist.    Court,      426 U.S. 394,   402    (1976);       United    States    v.

Moussaoui,     333 F.3d 509,   516-17     (4th    Cir.    2003).         Indeed,

mandamus relief is available only when there are no other means

by which the relief sought could be granted, and it should not

be used as a substitute for appeal.            Moussaoui, 333 F.3d at 517.

             Accordingly, although we grant Nie leave to proceed in

forma pauperis, we deny his petition for writ of mandamus.                        We

dispense     with     oral   argument    because       the    facts     and    legal

contentions     are    adequately   presented     in    the    materials       before

this court and argument would not aid the decisional process.


                                                                   PETITION DENIED




                                         2